17 N.Y.3d 922 (2011)
958 N.E.2d 549
934 N.Y.S.2d 371
2011 NY Slip Op 89842
LANCE INTERNATIONAL, INC., Appellant,
v.
FIRST NATIONAL CITY BANK, Respondent.
Motion No: 2011-1029
Court of Appeals of New York.
Submitted September 12, 2011.
Decided November 17, 2011.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division where the appeal to the Appellate Division was from an order entered on an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).